
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 269
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Peterson (for
			 himself, Mr. Lucas,
			 Ms. Markey of Colorado,
			 Mr. Boswell,
			 Mr. Holden,
			 Mr. Kingston,
			 Mrs. Dahlkemper,
			 Mr. Moran of Kansas,
			 Mr. Pomeroy,
			 Mr. Smith of Nebraska,
			 Ms. Herseth Sandlin,
			 Mr. Neugebauer,
			 Mr. Kissell,
			 Mr. Conaway,
			 Mr. Kratovil,
			 Mr. Ellsworth,
			 Mr. Graves,
			 Mrs. Lummis, and
			 Mr. Johnson of Illinois) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on
			 Agriculture
		
		CONCURRENT RESOLUTION
		Congratulating the outstanding professional
		  public servants, both past and present, of the Natural Resources Conservation
		  Service on the occasion of its 75th anniversary.
	
	
		Whereas the well-being of the United States is dependent
			 on productive soils along with abundant and high-quality water and related
			 natural resources;
		Whereas the Natural Resources Conservation Service (in
			 this resolution referred to as NRCS) was established as the Soil
			 Conservation Service in the Department of Agriculture in 1935 to assist
			 farmers, ranchers, and other landowners in protecting soil and water resources
			 on private lands;
		Whereas Hugh Hammond Bennett, the first Chief of the Soil
			 Conservation Service and father of soil conservation, led the
			 creation of the modern soil conservation movement that established soil and
			 water conservation as a national priority;
		Whereas the NRCS, with the assistance of President
			 Franklin D. Roosevelt, State governments, and local partners developed a new
			 mechanism of American conservation service delivery, which brings together
			 private individuals with Federal, State, and local governments to achieve
			 common conservation objectives;
		Whereas the NRCS provides a vital public service by
			 supplying technical expertise and financial assistance to cooperating private
			 landowners for the conservation of soil and water resources;
		Whereas the NRCS, as authorized by Congress, has developed
			 and provided land conservation programs that have resulted in the restoration
			 and preservation of millions of acres of wetlands, forests, and grasslands that
			 provide innumerable benefits to the general public in the form of recreational
			 opportunities, wildlife habitat, water quality, and reduced soil
			 erosion;
		Whereas the NRCS is the world leader in soil science and
			 soil surveying;
		Whereas the NRCS is the national leader in the inventory
			 of natural resources on private lands, providing national leaders and the
			 public with the status and trends related to these resources and helping
			 forecast the availability of critical water supplies;
		Whereas the NRCS has helped communities develop and
			 implement thousands of locally led projects that continue to provide flood
			 control, soil conservation, water supply, and recreational benefits to all
			 Americans, while providing business and job creation opportunities as
			 well;
		Whereas, since its establishment, the NRCS has developed,
			 tested, and demonstrated conservation practices, helped develop the science and
			 art of conservation, and continues to strive toward innovation;
		Whereas the NRCS encourages and works with landowners and
			 land users to adopt conservation practices and technologies in a voluntary
			 manner to address natural resource concerns;
		Whereas NRCS employees serve in offices in every State and
			 territory, while other employees assist other countries and governments;
		Whereas, while some NRCS employees work directly with
			 landowners, other employees serve in support of NRCS field operations, but all
			 work toward a common goal of improving the condition of all natural resources
			 found on private lands, knowing when they succeed, all Americans benefit;
			 and
		Whereas the NRCS has been helping people, help the
			 land for 75 years: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the outstanding conservation
			 professionals of the Natural Resources Conservation Service on the occasion of
			 the 75th anniversary of the Natural Resources Conservation Service;
			(2)recognizes the
			 vital role conservation plays in the well-being of the United States;
			(3)expresses its
			 continued commitment to the conservation of natural resources on private lands
			 in both the national interest and as a national priority; and
			(4)recognizes the
			 services that the Natural Resources Conservation Service provides to the United
			 States by helping farmers, ranchers, and other landowners to protect soil,
			 water, and related natural resources.
			
